internal_revenue_service number release date date cc el gl br2 gl-503988-00 uil memorandum for new jersey district_counsel attention wendy gardner from acting chief branch collection bankruptcy summonses joseph w clark subject request for technical_advice taxpayers this constitutes our response to your date request for an opinion on whether the service can argue that the running of the three-year look-back period for determining priority status of a claim in bankruptcy is tolled during the period of an earlier bankruptcy when the debtor was making payments pursuant to a confirmed chapter plan as an extension of the holding in 81_f3d_20 3d cir we believe that taylor provides authority for arguing that the look-back period is tolled in this context but we advocate advancing this position only in circuits where controlling precedent such as taylor exists legend taxpayer x taxpayer y date a date b date c date d date e date f issue whether the running of the three-year look-back period for determining that a claim is entitled to priority status as set forth at b c sec_507 is suspended for the time the debtor was making payments pursuant to the terms of a confirmed chapter plan conclusion yes based on the reasoning of 81_f3d_20 3d cir the running of the period for determining priority status can be viewed as tolled during any time the service is precluded from engaging in collection action during bankruptcy including while the debtor is making payments under a confirmed chapter plan however since the service no longer advances the gl-503988-00 reasoning which is the basis of taylor in circuits which have not addressed the issue this view is limited to those circuits which have addressed the specific tolling issue addressed in taylor and which have reached the same conclusion on the same rationale background your memorandum requesting advice assumes a situation as follows a married couple owes federal income taxes for various unspecified years which include date a on date b taxpayer x files a petition under chapter of the bankruptcy code the chapter plan which fully provides for the couple’s income taxes for date a a post-petition year is confirmed on date c taxpayer x makes some payments under the plan in date d but then stops making payments until date e when taxpayer x makes several additional payments on date f taxpayer y files a petition under chapter at this point part of the claim for taxes filed in the second bankruptcy cannot be classified as priority unless the running of the three-year look-back period set forth at b c sec_507 is viewed as suspended during the period between confirmation of the chapter plan and the time of substantial default law and analysis in taylor supra the specific issue presented was whether the period for determining priority status set forth in what is now b c sec_507 should be viewed as having stopped running during the pendency of the debtor’s earlier bankruptcy in that case the two bankruptcies involved were both chapter cases since the service’s claim was based on taxes for which a return was filed within three years of the filing of the first bankruptcy petition but more than three years before the filing of the second bankruptcy petition its claim would have had to have been classified as unsecured general rather than unsecured priority in the second bankruptcy if tolling were not applied the third circuit_court of appeals upholding the determinations of both the bankruptcy and district courts viewed tolling as warranted in this context the court essentially reasoned as follows sec_6502 a provision of sec_507 of the bankruptcy code affords unsecured claims of governmental units an eighth-level priority in order of payment where the claims are for prepetition taxable years and are for taxes i for which a return if required is last due including extensions after three years before the date of the filing of the petition or ii assessed within days before the date of the filing of the petition b c sec_507 prior to this provision was numbered b c sec_507 gl-503988-00 nonbankruptcy law sets a ten-year period for collection_of_taxes following assessment the running of the sec_6502 period is suspended during bankruptcy by another nonbankruptcy provision sec_6503 therefore under b c sec_108 the running of the period for collection is suspended as is the running of the period for determining whether a claim is entitled to priority status during the pendency of any bankruptcy the third circuit held that these provisions of the bankruptcy code and internal_revenue_code taken together reflect intent on the part of congress that the service be afforded additional time to effect tax collection where collection previously could not be pursued due to the pendency of a bankruptcy relying in part on the fact that the service cannot collect taxes during the imposition of the automatic_stay see f 3d pincite in rendering its decision in taylor the third circuit did not explicitly address the issue you raise whether tolling should apply not only when the automatic_stay is in effect but during periods in bankruptcy when the service is precluded for other reasons from effecting collection however the court did make certain comments indicating that its application of tolling might not be limited to periods during which the automatic_stay was in effect for example the court stated the time limitations within sec_507 merely reflect the existing limitation periods in income_tax cases under sec_6501 and sec_6502 which are suspended during bankruptcy proceedings by sec_6503 we deem it obvious that the relevant internal_revenue_code and bankruptcy code sections read together evidence a congressional concern to preserve the collectability of tax claims sec_108 of the bankruptcy code states in pertinent part that if applicable nonbankruptcy law fixes a period for commencing or continuing a civil_action in a court other than a bankruptcy court on a claim against the debtor and such period has not expired before the date of the filing of the bankruptcy petition then such period does not expire until the later of - the end of such period including any suspension of such period occurring on or after the commencement of the case or days after notice of the termination or expiration of the stay under sec_362 with respect to such claim b c sec_108 gl-503988-00 sec_507 simply provides priority as to those taxes which fall within the three-year limitation period the extension of time provided within sec_108 of the bankruptcy code and sec_6503 of the internal_revenue_code would be meaningless if debtors could discharge their tax_liability by filing successive bankruptcies f 3d pincite given the third circuit’s general reasoning in taylor and the above-cited specific language we believe that this decision provides authority for arguing that tolling may be warranted for all periods in bankruptcy when the service is precluded for any reason from taking collection action including during the type of scenario you present this makes sense because the service normally is precluded from collecting taxes while a debtor is adhering to the terms of a confirmed chapter plan even though the automatic_stay generally is not in effect at this point see eg b c sec_362 indicating that automatic_stay terminates upon confirmation of plan 57_f3d_561 7th cir in dictum court summarily agrees that service was precluded from collecting taxes while payments were being made under reorganization plan moreover this argument while not squarely addressed by any court has been at least implicitly approved in several instances see eg in re 965_f2d_554 7th cir finding it unnecessary to address lower court’s determination that tolling applies for all periods post-confirmation but ruling that tolling applies for period service’s claims were initially disallowed mouradian v united_states u s dist lexis m d fla suggesting that tolling should apply whenever assets are within bankruptcy court’s protection 203_br_930 n d tex in general discussion of tolling notes existence of wright supra and montoya supra as supporting application of tolling even while automatic_stay is not in effect despite our agreement that this argument is viable we do not recommend that the argument be advanced in all circuits we recognize that three circuits in addition to the third have issued decisions in which tolling was applied based on reasoning similar to that contained in taylor see 109_f3d_489 8th cir cert_denied 118_sct_80 in re 5_f3d_423 9th cir cert_denied 511_us_1081 in re montoya supra however three others have explicitly rejected this reasoning see in re palmer u s app lexis 6th cir date 182_f3d_775 11th cir in re 19_f3d_163 5th cir as a result the office_of_chief_counsel now recognizes the of the three decisions in which the analysis based on sec_108 and sec_6503 was rejected all except palmer left the door open for tolling to potentially apply on a different basis another decision in re richards 994_f2d_763 10th cir applied tolling based on the bankruptcy court’s equitable authority afforded by b c sec_105 without addressing the analysis based on sections gl-503988-00 infirmities of the argument that the look-back periods contained in the bankruptcy code should be deemed tolled pursuant to b c sec_108 and sec_6503 and the office no longer advances this argument in circuits where no controlling precedent based on these provisions already exists in summary we believe that taylor provides authority for arguing at least in cases arising within the third circuit that the running of the three-year look- back period for determining priority status contained in b c sec_507 should be viewed as tolled during not just periods of prior bankruptcies when the automatic_stay was in place but periods when the service was precluded from effecting collection because the debtor was making payments pursuant to the provisions of a confirmed chapter plan because the office_of_chief_counsel no longer advances the reasoning adopted in taylor except in circuits where this reasoning has already been adopted however we do not urge that the extension of the taylor holding discussed herein be advocated in all circuits if you have further questions please call c and h instead the office now argues that tolling applies based on the legislative intent underlying the look-back periods themselves in addition we argue that the bankruptcy court is authorized to apply tolling if the court believes equitable factors so warrant pursuant to b c sec_105
